SILBERMAN, Judge.
David Traniello appeals his judgment and sentence for felony driving while license suspended or revoked. We affirm.
In 1998, Traniello entered a no contest plea to a charge of felony driving while license suspended or revoked. Adjudication of guilt was withheld, and Traniello was placed on probation for three years.
Traniello was later charged with violating several conditions of his probation. On September 20, 2000, he entered a no contest plea to the violations and was sentenced to eleven months in the county jail. Shortly after the plea hearing, he sent a letter to the trial judge. Traniello claimed, among other things, that he had been lied to and coerced, that he had been treated improperly by correctional staff, and that he had been denied medical care.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Traniello’s counsel filed a brief contending that there are no meritorious grounds for appeal. Counsel raised as a possible issue the question of whether the trial court erred by accepting Traniello’s no contest plea.
After considering the briefs and the record, we conclude that there is no reversible error. Traniello’s letter to the trial judge, while complaining about various matters, was not sufficient to challenge the voluntary nature of his plea or to seek to withdraw the plea. As this court stated in Cratsley v. State, 645 So.2d 1058, 1058 (Fla. 2d DCA 1994), “[i]n order for the issue of the voluntariness of a plea to be considered on direct appeal, a defendant must have filed a motion to withdraw his plea in the trial court.” Because Traniello has not properly preserved the issue, and because no error is otherwise revealed by the record, we affirm Traniello’s judgment and sentence without prejudice to his filing a motion to withdraw his plea in the trial court.
Affirmed.
DAVIS, J., and THREADGILL, EDWARD F., Senior Judge, concur.